DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/3/2022 is non-compliant. Specifically, Claims 8-19 are presented with status identifiers “(New),” but also with underlining, indicating an amendment under the rules. New claims cannot simultaneously be amended. See 37 CFR 1.121(c)(2) (“Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings.”). To prevent delays in prosecution, compliance with the rules is waived for this reply only. The response is entered.
Claim(s) 1-7 and 9-19 is/are pending.
Claim(s) 1, 9, 10, 17 is/are currently amended.
Claim(s) 18-19 is/are new.
Claim(s) 8 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
I. With respect to the rejection of Claim(s) 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the Remarks state “[w]hile not conceding to the appropriateness of the Examiner’s rejection, but merely to advance prosecution…” (Remarks of 6/3/2022 at 6). 37 CFR 1.111(b) requires “a writing which distinctly and specifically points out the supposed errors in the examiner’s action.” Because no errors were pointed out, the analysis is presumed correct. The rejection is obviated by amendment. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1-4, 11-13, 15 and 16 under 35 U.S.C. 102(a)(1) as being anticiapted by Lukosius, et al., Metal-Free CVD Graphene Synthesis on 200 mm Ge/Si(001) Substrates, ACS Appl. Mater. Interfaces 2016; 8: 33786-33793 (hereinafter “Lukosius at __”), as understood, the Remarks rely on the amendment incorporating a dependent claim, objected to as being dependent upon a rejected base claim, into independent Claim 1. (Remarks of 6/3/2022 at 7). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lukosius, et al., Metal-Free CVD Graphene Synthesis on 200 mm Ge/Si(001) Substrates, ACS Appl. Mater. Interfaces 2016; 8: 33786-33793 (hereinafter “Lukosius at __”), changing the claim from a product to a method, along with the amendments to Claim 1, obviate the rejection. The rejection is WITHDRAWN.   
III. With respect to the rejection of Claim(s) 5-7 and 14 under 35 U.S.C. 103 as being unpatentable over Lukosius, et al., Metal-Free CVD Graphene Synthesis on 200 mm Ge/Si(001) Substrates, ACS Appl. Mater. Interfaces 2016; 8: 33786-33793 (hereinafter “Lukosius at __”) in view of: (i) Yamamoto, et al., Low threading dislocation density Ge deposited on Si (100) using RPCVD, Solid-State Electronics 2011; 60: 2-6 (hereinafter “Yamamoto at __”), the rejection is WITHDRAWN in view of the discussion accompanying “Rejection I” above. 

Allowable Subject Matter
I. Claims 1-7 and 9-19 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736